DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deprun (Pub. No: US 20080058031A1) in view of Zhang et al (Pub. No: US 20170359849 A1).
Regarding claims 1, 13, Deprun discloses a method for wireless control (figs. 1-2), applied to an Access Point (a communication between the mobile terminal and the first network or second network is performed via an access point) and comprising: performing (the second wireless network module and the storage device to perform, activating a first wireless network module in the mobile terminal; paragraph 0016, 0030-0031) detection through a Bluetooth (Bluetooth Module) portion of the AP (a Bluetooth connection is established with the access 
However, Deprun does not specifically teach that the access point can determine whether a WLAN mode of the access point is on or not.
On the other hand, Zhang et al, from the same field of endeavor, discloses a wireless communications system 100 that includes a plurality of access points, a number of user equipment (UEs), and a core network. The access points 105 can include a scheduling component 302 for scheduling communications for one or more UEs 115 in a transmission burst. The UEs 115 can include a communicating component 361 for communicating with the one or more access points 105 and configuring a DRX mode based on scheduling for a transmission burst (paragraph 0007, 0009, 0029). In addition, the user equipment (UE) can enter a DRX OFF mode to suspend a portion of communication resources for a portion of the transmission burst, and can enter a DRX ON to activate the communication resources for another portion of the transmission burst and a subsequent transmission burst (paragraph 0022, 0064-0065). The UE may detect the listen-before-talk (LBT) frame based on an indicator from the devices, and determine to acquire the scheduling indication from the eNB based on the frame being an LBT frame. In addition, the UE may enter the DRX OFF mode and DRX ON mode based on the frame being an LBT frame (paragraph 0023, 0036). Furthermore, the UE 115 can enter a DRX OFF mode when not scheduled to receive communications and can enter a DRX ON mode when scheduled to receive communications within the transmission burst and to receive another transmission burst. For instance, the scheduling indication may include time properties of the scheduling indication, such as a valid period of time or expiration time for the scheduling indication a sleep period during which the UE 415 can enter a DRX OFF mode, a wake-up time 
	Regarding claim 3, Deprun as modified discloses a method for wireless control (figs. 1-2), further comprising: responsive to that the WLAN portion of the AP is turned on (turn on the WIFI module), turning off the BT portion of the AP (the mobile terminal can switch off the Bluetooth module and inform the user of the result or ask the user whether the WIFI module should be turned on to continue the detecting process; paragraph 0017-0018).
	Regarding claim 4, Deprun as modified discloses a method for wireless control (figs. 1-2), further comprising: detecting whether there is a terminal connected with the AP through the WLAN portion of the AP (the mobile terminal can switch off the Bluetooth module and inform the user of the result or ask the user whether the WIFI module should be turned on to continue 
	Regarding claim 5, Deprun as modified discloses a method for wireless control (figs. 1-2), further comprising: detecting whether there is a terminal connected with the AP through a Wireless Local Area Network portion of the AP; and responsive to that there is no terminal in a WLAN communication connection with the AP and that a Bluetooth portion of the AP is off (the mobile terminal can switch off the Bluetooth module and inform the user of the result or ask the user whether the WIFI module should be turned on to continue the detecting process; paragraph 0017-0018), turning on the BT portion (turn on the WIFI module) of the AP (the mobile communications terminal may activate a first network or Bluetooth module; paragraph 0019).   
	 Regarding claim 6, Deprun as modified discloses a method for wireless control (figs. 1-2), further comprising: responsive to that the BT portion of the AP is turned on (turn on the WIFI module), turning off the WLAN portion of the AP (the mobile terminal can switch off the Bluetooth module and inform the user of the result or ask the user whether the WIFI module should be turned on to continue the detecting process; paragraph 0017-0018).
	Regarding claims 7,  Deprun discloses a device wireless control (fig. 3), comprising: a processor (processor 31); and a memory (memory 34) configured to store an instruction executable by the processor, wherein the processor (processor 31) is configured to: perform (the second wireless network module and the storage device to perform, activating a first wireless network module in the mobile terminal; paragraph 0016, 0030-0031) detection through a Bluetooth (Bluetooth Module) portion of the AP (a communication between the mobile terminal 

On the other hand, Zhang et al, from the same field of endeavor, discloses a wireless communications system 100 that includes a plurality of access points, a number of user equipment (UEs), and a core network. The access points 105 can include a scheduling component 302 for scheduling communications for one or more UEs 115 in a transmission burst. The UEs 115 can include a communicating component 361 for communicating with the one or more access points 105 and configuring a DRX mode based on scheduling for a transmission burst (paragraph 0007, 0009, 0029). In addition, the user equipment (UE) can enter a DRX OFF mode to suspend a portion of communication resources for a portion of the transmission burst, and can enter a DRX ON to activate the communication resources for another portion of the transmission burst and a subsequent transmission burst (paragraph 0022, 0064-0065). The UE may detect the listen-before-talk (LBT) frame based on an indicator from the devices, and determine to acquire the scheduling indication from the eNB based on the frame being an LBT frame. In addition, the UE may enter the DRX OFF mode and DRX ON mode based on the frame being an LBT frame (paragraph 0023, 0036). Furthermore, the UE 115 can enter a DRX OFF mode when not scheduled to receive communications and can enter a DRX ON mode when scheduled to receive communications within the transmission burst and to receive another transmission burst. For instance, the scheduling indication may include time properties of the scheduling indication, such as a valid period of time or expiration time for the scheduling indication a sleep period during which the UE 415 can enter a DRX OFF mode, a wake-up time at which the UE 415 can enter DRX ON mode (paragraph 0040, 0080, 0083). In addition, the power mode component 412 can determine the off period in portions of the time period 
	Regarding claim 9, Deprun as modified discloses a device wireless control (fig. 3), wherein the processor is further configured to: responsive to that the WLAN portion (the handset sends the Bluetooth inquiry response back to the hotspot; in addition, the hotspot can send an inquiry command periodically to detect nearby device requesting to access the hotspot; paragraph 0024) of the AP is turned on (turn on the WIFI module), turn off the BT portion of the AP (the mobile terminal can switch off the Bluetooth module and inform the user of the result or ask the user whether the WIFI module should be turned on to continue the detecting process; paragraph 0017-0018). 
	Regarding claim 10, Deprun as modified discloses a device wireless control (fig. 3),
 wherein the processor is further configured to: detect whether there is a terminal connected with the AP through the WLAN portion of the AP: and responsive to that there is no terminal in a 
 of the AP and turn on (turn on the WIFI module) the BT portion of the AP (the mobile communications terminal may activate a first network or Bluetooth module; paragraph 0019).
	   Regarding claim 11, Deprun as modified discloses a method for wireless control (figs. 1-2), wherein the processor is further configured to: detect whether there is a terminal connected with the AP through a Wireless Local Area Network portion of the AP, and responsive to that there is no terminal in a WLAN communication connection with the AP and that a Bluetooth portion of the AP is off (the mobile terminal can switch off the Bluetooth module and inform the user of the result or ask the user whether the WIFI module should be turned on to continue the detecting process; paragraph 0017-0018), turn on the BT  portion of the AP (the mobile communications terminal may activate a first network or Bluetooth module; paragraph 0019).
	Regarding claim 12, Deprun as modified discloses a method for wireless control (figs. 1-2), wherein the processor is further configured to: responsive to that the BT portion of the AP is turned on, turn off the WLAN portion of the AP (the mobile terminal can switch off the Bluetooth module and inform the user of the result or ask the user whether the WIFI module should be turned on to continue the detecting process; paragraph 0017-0018).
	Regarding claim 15, Deprun as modified discloses a method for wireless control (figs. 1-2), wherein the instructions are for further execution by the processor to enable the terminal to implement operations of responsive to that the WLAN portion of the AP is turned on, turning off the BT portion of the AP (the mobile terminal can switch off the Bluetooth module and inform 
	Regarding claim 16, Deprun as modified discloses a method for wireless control (figs. 1-2), wherein the instructions are for further execution by the processor to enable the terminal to implement operations of detecting whether there is a terminal connected with the AP through the WLAN portion of the AP; and responsive to that there is no terminal in a WLAN communication connection with the AP, turning off the WLAN portion of the AP and turning on the BT portion of the AP (the mobile communications terminal may activate a first network or Bluetooth module; paragraph 0019). 
	 Regarding claim 17, Deprun as modified discloses a method for wireless control (figs. 1-2), wherein the instructions are for further execution by the processor to enable the terminal to implement operations of detecting whether there is a terminal connected with the AP through a Wireless Local Area Network portion of the AP, and responsive to that there is no terminal in a WLAN communication connection with the AP and that a Bluetooth portion of the AP is off (the mobile terminal can switch off the Bluetooth module and inform the user of the result or ask the user whether the WIFI module should be turned on to continue the detecting process; paragraph 0017-0018), turning on the BT portion of the AP (the mobile communications terminal may activate a first network or Bluetooth module; paragraph 0019).
	Regarding claim 18, Deprun as modified discloses a method for wireless control (figs. 1-2), wherein the instructions are for further execution by the processor to enable the terminal to implement operations of: responsive to that the BT portion of the AP is turned on, turning off the WLAN portion of the AP (the mobile terminal can switch off the Bluetooth module and inform 
	Regarding claim 19, Deprun as modified discloses a method for wireless control (figs. 1-2), wherein the apparatus is configured to have a WLAN portion of the AP dynamically and automatically turned on without user intervention (paragraph 0009, 0016).
	Regarding claim 20, Deprun as modified discloses a method for wireless control (figs. 1-2), wherein the apparatus is further configured to turn off the WLAN and turn on the BT upon detecting no terminal being in communication with the WLAN to thereby dynamically reduce power consumption of the AP (optimize the power consumption of the mobile terminal accessing an internet or intranet by using the WLAN; determine whether WLAN functionalities with power saving or optimization feature is turned on when a user wants to use the WLAN feature of his or her terminal; paragraph 0023, 0025).
Claims 2, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deprun (Pub. No: US 20080058031A1) in view of Zhang et al (Pub. No: US 20170359849 A1) as applied to claims 1, 7 above, and further in view of Deshpande (Pub. No: US20180070307 A1).
Regarding claims 2, 8, 14, Deprun and Zhang disclose everything claimed as explained above, except the features of acquiring an identifier of the terminal; determining whether the terminal is allowed to establish a WLAN communication connection with the AP or not according to the identifier; and responsive to that the terminal is allowed to establish the WLAN communication connection with the AP, turning on the WLAN portion of the AP.
However, Deshpande discloses the features of responsive to that the terminal (a STA 115 may be detectable by a central AP 105; paragraph 0047) is detected and that the WLAN portion (the first RAT is a wireless local area network) of the AP is off (the STA 115 may enter a low-
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641